                  Case
                     Case
                       1:20-cv-02663-RA-BCM
                          1:20-cv-02663-RA Document
                                            Document3637Filed
                                                           Filed
                                                               10/26/20
                                                                 10/27/20Page
                                                                           Page
                                                                              1 of
                                                                                1 of
                                                                                   3 17



                                                                                                                           Of Counsel
STEVEN L. LEVITT
KAREN L. WEISS                                                                                            HON. EDWIN KASSOFF
                                                                                                         Presiding Justice, Appellate Term
_______________
                                                                                                             NYS Supreme Court, Retired
Of Counsel                                                                                                                   (1924-2015)
ROSE LEVITT
                                                                                                                      ------------------
MICHAEL D. SCHIMEK‡
                                                                                                                           Law Clerk
__________                                                                                                      Michael R. Seidon, JD
IRENE TENEDIOS*
TREVOR M . GOMBERG* †
MATTHEW I. KOOPERSMITH
* Also Admitted In New Jersey
† Also Admitted In D.C. and Florida
‡ Also Admitted in Texas

                                                                      October 26, 2020
    VIA ECF
                                                  This case has been referred by separate order to Magistrate Judge Moses for general
    The Honorable Ronnie Abrams                   pretrial purposes. The issues raised in this letter shall thus be addressed to Judge Moses.
    United States District Court                  SO ORDERED.
    Southern District of New York
    40 Foley Square, Room 2203                    ________________
    New York, New York 10007                      Ronnie Abrams, U.S.D.J.
                                                  October 27, 2020
                                 Re:   East Coast Power & Gas et al. adv. Palmieri
                                       Southern District of New York Case No.: 1:20-cv-02663-RA
    Your Honor:

             This firm is counsel to East Coast Power & Gas, LLC (“ECPG”), John Knief, and
    Anthony Milanese, the Defendants in the above referenced matter pending before Your Honor.
    Pursuant to Local Civil Rule 37.2 and Your Honor’s Individual Rule 3, having engaged
    unsuccessfully in the meet-and-confer process, Defendants respectfully seek a telephonic pre-
    motion conference at Your Honor’s nearest convenience regarding 2 discrete discovery disputes,
    the first of which is time-sensitive.

            By way of brief case background, Plaintiff’s pleaded case is that this is a ‘simple’ claim
    of non-payment of allegedly due compensation, and payment for his unredeemed Membership
    Interest in ECPG. First Amended Complaint (Doc. 15, para. 1) (“This case involves a company
    firing a longtime executive without causing [sic] after failing to pay his agreed salary for years,
    and then trying to enforce noncompete and nonsolicitation agreements that were expressly
    premised on payment of the executive’s salary.”).1 As with the compensation, the Complaint
    alleges the valuation of the Membership Interest is set by contract, depending on whether or not
    termination was for cause or without cause, namely, (1) the price Plaintiff paid for such interest;
    or (2) a percentage of ECPG’s top line gross revenue. First Amended Complaint, paras. 20-21.


1
  Pending before this Court is Defendants’ Motion to Dismiss the First Amended Complaint (the
“Motion”) based on, inter alia, lack of complete diversity of parties (moving papers filed at Docs. 22-24;
opposition filed at Docs. 26-28; reply filed at Doc. 29). The Motion also raised that Plaintiff’s unpleaded
‘alter ego’ claim – based solely on a conclusory recitation of some elements of such a claim – falls far
short of the dictates of Iqbal and Twombly. Although issue is not joined, Defendants’ anticipated case –
whether litigated in this Court or in New York State Supreme Court – is that Plaintiff, while an executive
of ECPG, engaged in extensive acts of fraud and other malfeasance causing the demise of ECPG, a
company which had annual revenues of some $350 million.
      Case
         Case
           1:20-cv-02663-RA-BCM
              1:20-cv-02663-RA Document
                                Document3637Filed
                                               Filed
                                                   10/26/20
                                                     10/27/20Page
                                                               Page
                                                                  2 of
                                                                     2 of
                                                                       3 17
                                                         The Honorable Ronnie Abrams
                                                                     October 26, 2020
                                                                               Page 2


       The two discovery issues are as follows:

       1. Plaintiff’s Issuance of Subpoenas to ECPG’s Two Accounting Firms Seeking
          Irrelevant Documents and Containing Overly Broad Requests.

        Requested Relief: Defendants seek leave to move to quash and for a protective order as
to two substantively identical documents subpoenas issued on Defendants’ accounting firms (the
“Subpoenas”) (copies filed herewith as Exhibit “A” (AVM DeMars) and Exhibit “B” (Bonadio
Group). Because we are informed the Subpoenas were served just last week, and are returnable
in under 2 weeks on November 6, 2020, and one of the non-parties is not under Defendants’
control, we respectfully seek a pre-motion conference at the Court’s earliest opportunity.

       The Subpoenas: While not intended to be exhaustive, the objectionable nature of some
aspects of the Subpoenas is summarized for brevity below:

           Definition / Request                        Summary of Basis for Application
 “Definitions” – “‘ECPG’ refers to …          The Subpoenas broadly define ECPG as including,
 Defendant East Coast Power & Gas, LLC        among other thing, “affiliates”, i.e., other companies
 including without limitation, any            not named herein which Plaintiff was not an owner of,
 predecessor, successor, parent, affiliate,   or even employed by. There is no reason why Plaintiff
 subsidiary, partnership or any related       should be entitled to discover, for example,
 entity…” (emphasis added).                   compensation (discussed below) that the other
                                              members of ECPG may have received from those other
                                              companies, nor has Plaintiff articulated any.

 Request 4 seeks “[a]ll documents             The request seeks documents which are not relevant to
 concerning compensation paid or              the claims or defenses; and is overbroad in seeking
 monies transferred by ECPG to                nearly four (4) years of documents with unlimited
 Milanese and/or Knief from January 1,        scope “all documents concerning” language.
 2017 to present”.

 Request 5 seeks “[a]ll documents             The request seeks documents which are not relevant to
 concerning any capital contributions         the claims or defenses; and is overbroad in seeking
 made by Milanese or Knief to ECPG            nearly four (4) years of documents with unlimited
 from January 1, 2017 to the present”.        scope “all documents concerning” language.

 Request 6 seeks “[a]ll documents             The request seeks documents which are not relevant to
 concerning any capital withdrawals           the claims or defenses; and is overbroad in seeking
 made by Milanese or Knief from ECPG          nearly four (4) years of documents with unlimited
 from January 1, 2017 to the present”.        scope “all documents concerning” language.

 Request 8 seeks “[a]ll documents             The request seeks documents which are not relevant to
 concerning any loans made by ECPG            the claims or defenses; and is overbroad in seeking
 to Milanese and/or Knief from January        nearly four (4) years of documents with unlimited
 1, 2017 to the present”.                     scope “all documents concerning” language.
      Case
         Case
           1:20-cv-02663-RA-BCM
              1:20-cv-02663-RA Document
                                Document3637Filed
                                               Filed
                                                   10/26/20
                                                     10/27/20Page
                                                               Page
                                                                  3 of
                                                                     3 of
                                                                       3 17
                                                         The Honorable Ronnie Abrams
                                                                     October 26, 2020
                                                                               Page 3


        As set forth above, the Subpoenas are inherently overbroad, comprised of “all documents
concerning” language and seeking four (4) years of irrelevant documents – extending to multiple
forms of financial documents and the accountants’ internal work papers, for multiple business
entities which never employed the Plaintiff. Plaintiff is not entitled to such “fishing expedition”,
post-judgment type discovery. See, Great Amer. Ins. Co. v. TA Operating Corp., 06-cv-13230,
2008 WL 1848946, *8 (S.D.N.Y. 2008) (Francis, J.) (finding ‘alter ego’ type discovery based on
“unsupported assertion[s]” constituted an improper “fishing expedition”, and in any event were
“not tailored to that end and do not describe the documents to be searched with ‘with reasonable
particularity.’). While we contend these requests are likewise improper in party discovery, “non-
party discovery require[s] a stronger showing of relevance than for party discovery.” Zukoski v.
Phila. Elec. Co., 93-CV-4780, 1994 WL 637345, *3 (E.D.Pa. 1994) (emphasis added).

       2. Plaintiff’s Refusal to Respond to Interrogatories Permitted under Local Rule 33.3.
       Requested Relief: An Order compelling a response to 2 of Defendants’ interrogatories:

            Interrogatory                            Summary of Basis for Application
 Interrogatory 1: “Identify the        Local Civil Rule 33.3(a) permits interrogatories “seeking
 names and full contact information    names of witnesses with knowledge of information relevant
 of all customers of East Coast        to the subject matter of the action”. The identities of
 Power & Gas, LLC, who Plaintiff       customers to whom Plaintiff has provided goods and services
 authorized to receive “friends and    of ECPG at a discounted price or free of charge is within the
 family”, discounted, and/or “zero     scope of permitted discovery under the Local Rules and also
 rate” products and/or services        relevant to Defendants’ anticipated claims and/or defenses –
 from East Coast Power & Gas,          should this action continue in this Court – including, but not
 LLC at any time during the course     limited to, a counterclaim sounding in conversion.
 of Plaintiff’s employment.”
 Interrogatory 3: “Identify the        Local Civil Rule 33.3(b) also permits interrogatories “if they
 passcode for the iPhone turned in     are a more practical method of obtaining the information
 by Plaintiff to East Coast Power &    sought than a request for production or a deposition”.
 Gas, LLC.”                            Defendants’ anticipated case is based on fraud and other
                                       malfeasance perpetrated by Plaintiff while an executive of
                                       ECPG. The passcode will allow ECPG to discover
                                       documents (or the absence of documents) on a locked iPhone
                                       already in ECPG’s possession that will be relevant to
                                       Defendants’ anticipated case, and a more practical method
                                       than another form of discovery.

       For the foregoing reasons, Defendants respectfully request that the Court grant the pre-
motion conference at its earliest opportunity. We thank the Court for its time and courtesies.

                                                      Very truly yours,
                                                      LEVITT LLP
                                               By:    /s/ Trevor M. Gomberg
cc:    Counsel of Record (via ECF)                    Trevor M. Gomberg, Esq.
    Case
      Case
         1:20-cv-02663-RA-BCM
           1:20-cv-02663-RA Document
                              Document
                                     36-1
                                        37 Filed
                                            Filed10/26/20
                                                  10/27/20 Page
                                                            Page14ofof717
























































             Exhibit A
Case
  Case
     1:20-cv-02663-RA-BCM
       1:20-cv-02663-RA Document
                          Document
                                 36-1
                                    37 Filed
                                        Filed10/26/20
                                              10/27/20 Page
                                                        Page25ofof717
Case
  Case
     1:20-cv-02663-RA-BCM
       1:20-cv-02663-RA Document
                          Document
                                 36-1
                                    37 Filed
                                        Filed10/26/20
                                              10/27/20 Page
                                                        Page36ofof717
Case
  Case
     1:20-cv-02663-RA-BCM
       1:20-cv-02663-RA Document
                          Document
                                 36-1
                                    37 Filed
                                        Filed10/26/20
                                              10/27/20 Page
                                                        Page47ofof717
Case
  Case
     1:20-cv-02663-RA-BCM
       1:20-cv-02663-RA Document
                          Document
                                 36-1
                                    37 Filed
                                        Filed10/26/20
                                              10/27/20 Page
                                                        Page58ofof717
Case
  Case
     1:20-cv-02663-RA-BCM
       1:20-cv-02663-RA Document
                          Document
                                 36-1
                                    37 Filed
                                        Filed10/26/20
                                              10/27/20 Page
                                                        Page69ofof717
Case
  Case
     1:20-cv-02663-RA-BCM
        1:20-cv-02663-RA Document
                           Document
                                  36-1
                                    37 Filed
                                       Filed10/26/20
                                             10/27/20 Page
                                                      Page710
                                                            ofof
                                                              7 17
Case
  Case
     1:20-cv-02663-RA-BCM
        1:20-cv-02663-RA Document
                           Document
                                  36-2
                                    37 Filed
                                       Filed10/26/20
                                             10/27/20 Page
                                                      Page111
                                                            ofof
                                                              7 17
Case
  Case
     1:20-cv-02663-RA-BCM
        1:20-cv-02663-RA Document
                           Document
                                  36-2
                                    37 Filed
                                       Filed10/26/20
                                             10/27/20 Page
                                                      Page212
                                                            ofof
                                                              7 17
Case
  Case
     1:20-cv-02663-RA-BCM
        1:20-cv-02663-RA Document
                           Document
                                  36-2
                                    37 Filed
                                       Filed10/26/20
                                             10/27/20 Page
                                                      Page313
                                                            ofof
                                                              7 17
Case
  Case
     1:20-cv-02663-RA-BCM
        1:20-cv-02663-RA Document
                           Document
                                  36-2
                                    37 Filed
                                       Filed10/26/20
                                             10/27/20 Page
                                                      Page414
                                                            ofof
                                                              7 17
Case
  Case
     1:20-cv-02663-RA-BCM
        1:20-cv-02663-RA Document
                           Document
                                  36-2
                                    37 Filed
                                       Filed10/26/20
                                             10/27/20 Page
                                                      Page515
                                                            ofof
                                                              7 17
Case
  Case
     1:20-cv-02663-RA-BCM
        1:20-cv-02663-RA Document
                           Document
                                  36-2
                                    37 Filed
                                       Filed10/26/20
                                             10/27/20 Page
                                                      Page616
                                                            ofof
                                                              7 17
Case
  Case
     1:20-cv-02663-RA-BCM
        1:20-cv-02663-RA Document
                           Document
                                  36-2
                                    37 Filed
                                       Filed10/26/20
                                             10/27/20 Page
                                                      Page717
                                                            ofof
                                                              7 17
